Nathanael Beale Iunr & Ioshua Hobart Iunr of Hingham plaints conta Joseph Jay Defendt to the value of twenty pounds money for sd Jay’s neglecting and refuseing to give bond according to his promiss to the sd Beale & Hobart upon their giving bond to pay William Green of Boston Jnholder ten pounds in money upon the acc° of the sd Jay, the sd Jay being under Execution with damages: . . . The Jury . . . found for the plaints ten pounds in money damage & costs of Court allowd Forty Shillings.
Executn issued pr° may. 1679. [ 572 ]